Title: From Alexander Hamilton to Frederick A. C. Muhlenberg, [16 December 1793]
From: Hamilton, Alexander
To: Muhlenberg, Frederick A. C.



Treasury DepartmentDecember 16, 1793.
Sir

It is known that in the last Session certain questions were raised respecting my Conduct in Office, which, though decided in a manner the most satisfactory to me, were nevertheless, unavoidably from the lateness of the period when they were set on foot, so accelerated in their issue, as to have given occasion to a Suggestion that there was not time for due examination. Unwilling to leave the Matter upon such a footing, I have concluded to request of the House of Representatives, as I now do, that a new Inquiry may be without delay instituted, in some mode most effectual for an accurate and thorough investigation—And I will add, that the more comprehensive it is, the more agreeable it will be to me.
I cannot however but take the Liberty of observing to the House that a like plan to that which was pursued in the last Session can never answer the purpose of a full and complete inquiry; while it would lay on me a burthen with which neither the proper discharge of the current duties of my Office nor the present State of my Health is compatible. The unfavourable effect upon the business of the Department, of the very considerable portion of my time, which was engrossed by the Inquiry of last Session, has not yet entirely ceased.
With perfect respect, I have the honor to be   Sir,   Your most obedient & most humble Servant

Alexander HamiltonSecy. of the Treasury
The HonourableThe Speaker of the House of Representatives.

